Citation Nr: 0022581	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955. 

The issue on appeal arises from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, by which the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a previously denied claim concerning service 
connection for post-traumatic stress disorder (PTSD).

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that in a September 1997 letter, the veteran appeared 
to raise a claim concerning a cardiac disability as secondary 
to PTSD.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.   The Board denied service connection for PTSD in a 
decision dated in September 1997; there was no timely appeal 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court").

2.  Evidence received since the September 1997 Board decision 
includes VA medical records as well as letters and written 
statements from the veteran.  

3.  Evidence received since the September 1997 Board decision 
denying service connection for PTSD has not been considered 
previously, bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim .

4.  The veteran's claim concerning service connection for 
PTSD is plausible.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7103 (West 1991 
& Supp. 2000); 38 C.F.R. § 20.1100 (1999). 

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records, with the exception of 
the separation examination in November 1955, were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
July 1973.  The report of separation examination in November 
1955 is negative for complaints, findings, or diagnosis of 
PTSD or any acquired psychiatric disorder. 

The veteran's DD-214 indicates that the veteran served in the 
Army in the Quartermaster Corps; the Quartermaster Corps is 
known to represent a supply service.  During his two years in 
service, he had 7 months and 21 days of foreign and/or sea 
service.  He received the National Defense Service Medal and 
the Army Occupation Medal (Germany).  No service in Korea is 
indicated on his DD 214 form.  His most significant duty 
assignment was with the 525th QM Co (SVC) APO 227.

The veteran filed a claim concerning service connection for 
PTSD in May 1995.

In June 1995, the RO sent a letter to the veteran requesting 
information about the alleged stressors in service that 
triggered his PTSD.  

Subsequently in June 1995, VA treatment records were 
associated with the claims file.  These records reflect that 
the veteran was seen in triage at a VA facility on February 
14, 1995, requesting treatment for PTSD.  He was referred to 
the Mental Health Clinic at that time.  The veteran reported 
having a "reaction to active duty" involving fighting 
Koreans and Germans in his sleep, and a fear of sleep.  He 
said that he had suffered from these symptoms for 15 years, 
but they were getting worse.  He had never been treated 
before but got some relief from talking to old comrades.  The 
diagnostic impression was PTSD.  The veteran returned to VA 
for treatment in April 1995 and reported that he was worse.  
He complained of longer, more frequent nightmares and 
sweating episodes.  The diagnostic impression was listed as 
sleep disorder with war reminiscences.

In an August 1995 written statement, the veteran indicated 
that he had been assigned to the 12th Medical Field Hospital 
north of Seoul near the demilitarized zone at the 38th 
Parallel.  He had worked as a medic but did not remember the 
names, ranks and units or exact dates relating to this work.  
He reported that the hospital treated mostly local national 
civilians, Korean soldiers, and some returning prisoners of 
war.  He reported that he went from Korea to Germany.  On a 
separate document attached to the statement, the veteran 
indicated that he had been received "non-specific" 
treatment from November 1953 to July 1954 at the 12 Medical 
Field Hospital in Korea, and from July 1954 to November 1955 
at the "525th QM Co (Svc) APO 227" in Germany.

By an August 1995 rating decision, the RO denied service 
connection for PTSD.  

In November 1995, the NPRC indicated that since the veteran 
had not indicated any specific treatment in service, then no 
records were created.  It also advised that a complete DD 
Form 201 (service personnel record) was not available for the 
veteran. 

In May 1996, a clinical record was associated with the claims 
file, received from the Orangeburg Area Mental Health Center.  
This document reflects that the veteran was seen on one 
occasion in May 1996.  He presented for evaluation of 
symptoms of anxiety consisting of vivid memories of his 
experiences of war that first started in 1994.  He reported 
that he got anxious, smelled the blood and became 
overwhelmed.  He described his mood as up and down with bouts 
of depression and anxiety.  The impression was PTSD.

At his hearing at the RO in May 1996, the veteran testified 
that he had served as a medic at a field hospital in Korea at 
the 38th Parallel for three months.  He said that he did 
clean-up detail in a hospital.  He continued to be bothered 
by dreams, nightmares and flashbacks from working in the 
field hospital.  He had seen body parts and his comrades 
begging people to get them out of their misery.  He had 
dreamed about all of the blood he saw when he worked in the 
hospital.  He described situations in which the Koreans would 
send little children into the field hospital; they were booby 
trapped with hand grenades and they would pull the pin when 
they got close to someone.  That was a scary situation 
because one would never know when the children would come to 
the hospital with a grenade.  The children would not always 
die after the grenade exploded and the veteran heard them 
call for help.  The veteran's wife testified that she did not 
sleep in the same bedroom with the veteran anymore because he 
thrashed his arms around when he was dreaming and she was 
afraid he would hit her in the head.  She said that she could 
hear the veteran moaning and calling during the night while 
he was dreaming.

In a September 1997 decision, the Board determined that the 
veteran had not submitted a well-grounded claim concerning 
service connection for PTSD.  The basis for this denial was 
that the veteran had not submitted credible supporting 
evidence that any in-service stressor actually occurred.  
This decision became final as of September 16, 1997, and the 
Chairman of the Board has not ordered reconsideration of this 
decision to date.  38 U.S.C.A. § 7103 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1100 (1999).

In September 1997, medical records were associated with the 
claims file.  These records document the veteran's 
hospitalization and surgery in August 1997 relating to a 
pacemaker implant and cardiac catheterization.

In October 1997, a copy of a September 1997 letter from the 
veteran to Senator Ernest Hollings was associated with the 
claims file.  In this letter, the veteran essentially 
described again his PTSD symptoms and asked for assistance in 
obtaining benefits.

In December 1997, an essentially duplicative copy of the 
veteran's September 1997 letter was associated with the 
claims file.

By an April 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim concerning service connection for PTSD.  

In August 1998, medical records from the Augusta VAMC were 
associated with the claims file.  These records reflect, in 
pertinent part, that in June 1998, the veteran sought crisis 
treatment for his PTSD.  He reported that he had served in 
Korea for three months in 1954.  The service occurred in a 
field hospital where he had been assigned as a medic.  He 
tended to clean up after battles and once after a plane 
crash.  His PTSD consisted of "people screaming to put them 
out of their misery."  The veteran was diagnosed as having 
PTSD.  These records also reflect the veteran's participation 
in PTSD "transition group" therapy sessions in June 1998.

In September 1998, additional records from the Augusta VAMC 
were associated with the claims file.  These records reflect, 
in pertinent part, outpatient treatment for diagnosed PTSD in 
September 1997, November 1997, and February 1998.  On the 
February 1998 treatment record, it was noted that the veteran 
was considered "(d)isabled by Social Security."  

By a September 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim concerning service connection for PTSD.  

In a March 1999 letter, the veteran essentially recounted 
some of his current PTSD symptoms.

In a written statement associated with the claims file in May 
1999, the veteran added a new alleged stressor.  While 
working in the field hospital in Korea, the veteran saw a man 
on a bicycle throw a hand bomb into a U.S. Army truck with 
servicemen in it.  The bomb blew the truck into a lot of 
pieces.  The veteran was so close that he went into a foxhole 
to take cover.  The men in the truck did not have a chance 
and when it was over, they were put into body bags.  For a 
long time, the veteran could not eat or sleep without having 
bad dreams.  

II.  Analysis

In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen solely in accordance with the 
criteria found in 38 C.F.R. § 3.156 (1999).  In view of the 
favorable decision in this case as to the characterization of 
the additional evidence, it is irrelevant that the RO 
reviewed the case under the old criteria.

The record reflects that the Board denied service connection 
for PTSD in a September 1997 rating decision, essentially on 
the basis that the veteran's alleged stressors had not been 
shown to be the basis for his diagnosed PTSD.  The evidence 
received since the September 1997 decision includes VA 
medical records, as well as letters and statements submitted 
by the veteran. 

The veteran's May 1999 written statement provided a new 
stressor incident.  Specifically, he described an incident in 
which a truckload of U.S. servicemen were blown up by a 
"hand bomb" thrown by a man on a bicycle.  The veteran 
indicated that he may have been involved in placing the 
servicemen's remains in body bags.  The veteran's statement 
regarding this alleged stressor was not of record at the time 
of the last final disallowance of the claim and is not merely 
cumulative of other evidence that was then of record.  
Moreover, the evidence is probative of the question of 
whether the veteran has established his claimed in-service 
stressors.  The Board concludes that the veteran has 
presented new and material evidence regarding his previously 
denied claim of entitlement to service connection for PTSD 
and the petition to reopen is granted.  Accordingly, 
consideration may be given to the entire evidence of record 
without regard to any prior denial.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  The revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

However, a claimant for benefits under a law administered by 
the Secretary of VA shall first have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well- grounded claim; that is, a claim which is 
plausible.  If he has not presented a well- grounded claim, 
his appeal must fail, and there is no duty to assist him 
further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions, 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the present case, the veteran has submitted lay evidence 
of in-service stressors, he has been medically diagnosed as 
having PTSD, and at least one examiner has appeared to relate 
the disability to at least some of the veteran's alleged 
stressors.  Therefore, the Board finds that the veteran's 
claim concerning service connection for PTSD is well 
grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and well grounded.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

As noted above, the veteran has been diagnosed as having PTSD 
by medical professionals on several occasions.  To properly 
evaluate the veteran's newly reopened and well-grounded 
claim, the Board finds that an attempt to verify the 
veteran's claimed stressors is warranted. 

The veteran's reported stressors are summarized in the 
decision section above.  The RO should contact the veteran 
and provide him with another opportunity to provide any 
further details about his stressors and, in particular, 
evidence that he served in Korea.  The RO should then contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to assist in verifying the veteran's alleged 
stressors.  The Board acknowledges that some of the vagaries 
and discrepancies in the record may make any request for 
USASCRUR confirmation difficult.  Nevertheless, although the 
veteran has the burden of submitting evidence in support of 
his claim, the critical evidence may be in the control of the 
Federal Government.  In such situations, the VA should be 
responsible for providing or obtaining the material.  Murphy 
V. Derwinski, 1 Vet. App. 78, 82 (1990).

As noted above, on a February 1998 treatment record, it was 
noted that the veteran was "(d)isabled by Social Security."  
The administrative decision, examination report(s) and other 
underlying medical records used as a basis to grant any such 
benefits should be obtained from the Social Security 
Administration (SSA).  In Hayes v. Brown, 9 Vet. App. 67 
(1996), the Court held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the SSA and to give that 
evidence appropriate consideration and weight.  In this case, 
such records may prove relevant to the veteran's claim 
concerning service connection for PTSD.  

The RO should also obtain any additional treatment records of 
the veteran since September 1998, when the records reflecting 
VA treatment for PTSD were last received.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Once the above 
development is completed and only if any stressors are 
verified, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, should be conducted, as 
detailed below.  Cohen, supra.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The VA should again attempt to obtain 
the veteran's service personnel folder 
and determine if there are any SGO 
records pertaining to the veteran.

2.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran for PTSD subsequent to 
September 1998, should be obtained and 
made of record.  These include all such 
records from the Dorn VA Hospital.

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for PTSD since September 1998.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file. 

4.  The RO should also request, from the 
SSA, the administrative decision, 
examination report(s) and other 
underlying medical records relied upon in 
granting the veteran Social Security 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.

5.  The RO contact the veteran and advise 
him that he can submit alternate evidence 
to support his contention that service 
connection is warranted for PTSD.  This 
evidence may take the following forms.  
However, the appellant may submit any 
other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

In addition, another opportunity should 
be afforded him to provide details 
regarding his stressors.  In particular, 
any evidence supporting his allegation 
that he served in Korea should be 
submitted to the VA.  In addition, the 
following information should be provided:

a.  When and where did the veteran 
serve in Korea?  To what unit was he 
assigned at the time?  What was the 
name of the hospital to which he was 
assigned, and where was it located?  
How long and what are the dates of 
his service in Germany and to what 
unit was he assigned while in 
Germany?  

b.  Did the veteran have any 
training to become a medic and did 
he receive any awards or decorations 
based on his service in Korea?

c.  With regard to the plane crash, 
were any passengers/crewmen injured 
or killed; what was the cause of the 
crash (hostile fire, accident, 
weather, etc.; what was the type or 
kind of aircraft; was the aircraft 
destroyed; where did the crash 
happen; what was the approximate 
date of the crash; what unit was the 
aircraft from; did he know any of 
the wounded; and where was he in 
relation to the plane when it 
crashed.

d.  With regard to civilian children 
who exploded grenades in the 
hospital, can he provide the names 
and home towns of any injured or 
wounded individuals who were in the 
vicinity of the incident?  Were the 
injured or wounded military or 
civilian personnel?

e.  When did the truck accident 
occur; what unit was the truck from; 
where was he in relation to the 
accident; what was he doing at the 
time at the site of the accident; 
and did he know any of the dead men 
or their names or hometowns.

6.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of the stressors.  
This should include his observing 
children in a hospital in Korea exploding 
grenades; cleaning up after battles and a 
plane crash; working as a medic in Korea; 
and observing a man on a bicycle throw a 
hand bomb into a US Army truck.  This 
summary, his DD 214 form and all other 
documentation relevant to the stressor 
elements of the PTSD claim, should be 
sent to the USASCRUR, which should be 
requested to research and attempt to 
verify the veteran's service in Korea and 
the stressors as detailed in the decision 
section above.  A copy of this Remand 
decision should also be provided, as well 
as copies of the veteran's separation 
examination.  Any additional sources or 
search recommended by USASCRUR should be 
pursued.

7.  If, and only if, any service stressor 
is verified (or the veteran is found to 
have engaged in combat), the veteran 
should be afforded a special psychiatric 
evaluation by a VA psychiatrist.  The 
examiner must be provided a list of the 
verified stressors.  The claims file must 
be made available to and be reviewed by 
the examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which verified 
stressors identified by the RO are 
responsible for that conclusion.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

9.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision concerning 
entitlement to service connection for 
PTSD remains adverse to the veteran, he 
and his representative (if any) should be 
issued a supplemental statement of the 
case.  This should contain the latest 
regulations concerning PTSD as found in 
38 C.F.R. § 3.304(f).  The veteran and 
his representative should be afforded the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

